           Case 4:19-mj-70677-MAG Document 83 Filed 01/30/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA


                                   CRIMINAL MINUTES

Date: January 30, 2020       Time: 1:33 pm – 2:49 pm      Judge: KANDIS A. WESTMORE
Case No.: 19-mj-70677-MAG    Case Name: United States of America v. Don Kollmar

Attorneys for Government: Maureen Bessette and Kerry Monaco
Attorney for Defendant: Ethan Balogh

 Deputy Clerk: Stephen Ybarra                  Court Reporter: Diane Skillman



                                       PROCEEDINGS


HEARING ON MOTION FOR CERTIFICATION OF EXTRADITION

Notes: The Court hears oral argument and takes the motion under submission. The following
documents were previously submitted to the Court’s electronic filing system and are now entered
into evidence: docket number 39; docket number 55; docket numbers 64-1 to 64-33; docket
number 79; docket number 80; and docket number 81. In addition, the visual aid utilized by the
Government during the proceedings and identified as exhibit 1, is also entered into evidence.
